DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

With respect to claims 3-6, they are rejected for being dependent on a rejected claim and failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakashima (US 2013/0280459).
With respect to claim 1 and 5, Nakashima discloses a nitrile rubber composition and crosslinked rubber thereof comprising a carboxyl group-containing nitrile rubber and a reactive silicone oil (abstract) 
Nakashima fails to disclose that the silica is treated with silicone oil, however, it is the examiner’s position that the silicone inherently associates with the surface of the silica (silica has Si-OH reactive surface groups) once the rubber composition of Nakashima is formed.  Support for this position is found in paragraph 0136 of Nakashima which teaches that the reactive silicone oil forms bonds with the carboxyl group-containing rubber after mixing all ingredients together, which suggests that associations between silica with its available surface Si-OH groups and silicone oil with its reactive groups are able to happen in the mixture.
Alternatively, it would have been obvious to one of ordinary skill in the art obtain a rubber composition with silica treated with silicone oil because at least some of the silicone would be expected to associate with the Si-OH groups on the surface of the silica.
With respect to claim 2, the carboxyl group-containing nitrile rubber contains 5-60 wt % nitrile monomer (paragraph 0026), 0.1-20 wt % (paragraph 0033) ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0028), and 15-94.9 wt % hydrogenated conjugated diene monomer (paragraph 0036).  The carboxyl group-containing nitrile rubber has an iodine value of 120 or less (paragraph 0044).  The exemplified carboxyl group-containing nitrile rubber contains 37 parts by weight acrylonitrile, 4 parts by weight mono-n-butyl maletate, and 57 parts by weight 1,3-butadiene (paragraph 0184).
With respect to claim 3, Nakashima discloses that silica is present in an amount of 5-200 parts by weight per 100 parts by weight of the carboxyl group-containing nitrile rubber.
With respect to claim 4, silicone inherently has dimethyl polysiloxane structure.
With respect to claim 6, Nakashima discloses that the crosslinked rubber is preferably a seal member (paragraph 0016).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 10,941,283 in view of Nakashima (US 2013/0280459). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘283 claims a nitrile rubber composition and crosslinked rubber thereof for a gasket comprising 100 parts by weight of a carboxyl group-containing nitrile rubber having an iodine value of 120 or less and containing 5-30 weight % nitrile monomer, 0.1-10 wt % carboxyl-group containing monomer unit, 15-60 wt % ethylenically unsaturated monocarboxylic acid monomer unit, and 20-64.9 wt % conjugated diene; 20-80 parts by weight silica, and reactive silicone oil that includes dimethyl polysiloxane.  Because the silicone oil is reactive, it is expected to associate with the silica and thereby form a silica treated with silicone like claimed.
US ‘283 fails to state that the carboxyl-group containing nitrile rubber is highly saturated (or hydrogenated).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768